Citation Nr: 1618555	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  11-28 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), prior to August 18, 2015.

2.  Entitlement to a rating higher than 50 percent for PTSD, from August 18, 2015.


REPRESENTATION

Veteran represented by:	James V. Green, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to October 1989, March 2003 to June 2003, and November 2005 to January 2007.  

This matter comes before the Board of Veterans Appeals (BVA or Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In September 2014, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

In an August 2015 rating decision, the RO granted an increased evaluation of 50 percent for PTSD, effective August 2015.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 50 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran withdrew his claim for entitlement to a TDIU due to securing part-time employment.  See September 2015 Report of General Information.  Accordingly, the Board finds that Rice is not applicable.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity; the Veteran's PTSD is not manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to August 18, 2015, the criteria for a higher initial rating of 50 percent, but no higher, for the Veteran's PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).

2.  From August 18, 2015, the criteria for a rating higher than 50 percent for the Veteran's PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection for PTSD.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained post-service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal.  While the October 2015 supplemental statement of the case notes a review of VA treatment records dated through October 2015, and the file contains only records dated through August 2015, no additional pertinent findings are noted in the supplemental statement of the case.  The Board finds that there is sufficient evidence of record to decide the claim and finds it unnecessary to further delay a decision in the claim for a remand to associate additional medical evidence with the file.  

In September 2014, the Board remanded this claim for additional development, which included affording the Veteran a VA examination, and to obtain updated treatment records.  The Veteran was afforded a VA examination in August 2015, and additional VA treatment records were associated with the claims file.  The claim was readjudicated in an October 2015 supplemental statement of the case.  As such, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issue on appeal.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  It is noteworthy that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the VLJ hearing.  Moreover, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that hearing is thus legally sufficient.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Initial Rating Higher than 30 Percent for PTSD, Prior to August 18, 2015, and Higher than 50 Percent, From August 18, 2015

The Veteran seeks an initial rating higher than 30 percent for his PTSD, prior to August 18, 2015 and higher than 50 percent, from August 18, 2015.  He asserts his symptoms are more severe than what is represented by 30 percent and 50 percent ratings.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Therefore, it is not applicable to the instant case.

Prior to August 18, 2015, the Veteran is rated as 30 percent disabled under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

From August 18, 2015, the Veteran is rated at 50 percent.  A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A global assessment of functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Service connection for PTSD was established by a February 2010 rating decision, at which time a 30 percent rating was assigned, effective October 2009.  The Veteran seeks an increased rating.

A May 2011 Statement of Medical Examination and Duty Status indicates the Veteran was diagnosed with PTSD as a result of his time in service in Iraq.  It was noted that the Veteran required medication.

In June 2007, the Veteran contacted the VA Transition Center for evaluation of his PTSD.  He reported that he experienced difficulty falling and staying asleep.  He also reported always feeling alert, and sometimes numb or detached from his children.  The Veteran indicated he had feelings of irritability.

In September 2007, the Veteran again reported symptoms of irritability, some hypervigilance and difficulty sleeping during a VA outpatient visit.

An October 2007 VA treatment note indicates the Veteran complained of symptoms of insomnia and irritability.  He denied excessive isolative behavior, but admitted he was quieter at home and enjoyed time to himself.  The Veteran reported that at work, he continued to be social and enjoyed joking with friends.  He denied hypervigilance, exaggerated startle, psychosis, physiological symptoms of anxiety, or concentration difficulties.  He was assessed with a GAF score of 65, indicating some mild symptoms, but generally functioning pretty well.

An August 2009 VA treatment note reports the Veteran complained of depression, anxiety, reexperiencing symptoms, avoidance, hyperarousal symptoms, sleep problems, problems controlling anger, difficulty controlling violent behavior, nightmares, flashbacks, and relationship problems.  After examination, he was assessed with PTSD and a GAF score of 58, indicating moderate symptoms, or moderate difficulty in social or occupational functioning.

Beginning in August 2009, the Veteran attended group PTSD education/therapy classes.

In November 2009, the Veteran was seen in the VA clinic for a follow up on symptoms such as anger, irritability, anxiety, flashback, depression and poor sleep with nightmares.  The Veteran indicated he did not want to take medication and would like to work on his symptoms without it.  He denied suicidal/homicidal ideas and hallucinations.  It was recommended that the Veteran continue on medication.

The Veteran was afforded a VA examination in January 2010.  It was noted that he was on an anti-depressant and receiving group and individual therapy.  The Veteran reported that he was married for approximately seven years with three children.  He described his relationship with his wife as "good," although they sleep in separate rooms because of his nightmares.  He stated that he was usually grumpy around his children.  The Veteran reported that all he does is work and go home; he tries to not over-react to things, but co-workers have told him that he is short-tempered and impatient.  The examiner stated the Veteran was trying to cope by isolating himself and not letting people see his anger.  It was noted that the Veteran was not as close to his family as he used to be, and co-workers described him as irritable.  Examination revealed he was clean, neatly groomed, and appropriately dressed.  His speech was spontaneous and clear.  His affect was appropriate.  He was oriented to person, time and place.  The Veteran was noted to have sleep impairment and obsessive/ritualistic behavior.  He did not report panic attacks, homicidal thoughts or suicidal thoughts.  There were no problems with activities of daily living.  Remote, recent and immediate memory were normal.  The Veteran was assessed with a GAF score of 63, indicating mild symptoms.

In a March 2010 VA treatment note, the Veteran reported disturbing memories, disturbing dreams, loss of interest in activities, difficulty falling or staying asleep, irritability, difficulty concentrating, being alert or watchful, feeling jumpy or easily startled, and difficulty doing work, taking care of things at home, or getting along with other people.

The Veteran was afforded a VA examination in March 2013.  The Veteran reported symptoms including insomnia, irritability, fatigue and memory loss.  He reported getting along fairly well with his wife and children, as well as a few friends with whom he socialized with a few times a month.  It was noted that the Veteran had been a supervisor at a company for the past 15 years, although he lost his previous job for unprofessional work behavior.  Examination revealed the Veteran was oriented to person, place, and time.  He was casually dressed and well groomed.  Speech was within normal limits.  He had some difficulty with memory testing during the examination.  After examination, the examiner indicated that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He was assessed with a GAF score of 61, indicating mild symptoms.

The Veteran submitted a statement in March 2013, asserting that as a result of his PTSD he had severe restrictions and limitations on his activities at drill and summer camp.

During a March 2013 VA Gulf War General Medical examination, the Veteran gave a history of PTSD with symptoms such as difficulty sleeping, headaches, fatigue, irritability, dizziness and light headedness.  He stated that he had difficulty with being very irritable due to his PTSD.  The Veteran reported that these were all symptoms of his PTSD, for which he was taking medication.  

The Veteran testified during a Board hearing in March 2013 that his PTSD symptoms affect his job and his family.  He testified that he was irritable and wished to seclude himself.  See March 2013 BVA Hearing Transcript, pages 18-21.  He also testified that he suffered from symptoms such as blurred vision and headaches, as a result of his PTSD.

The Veteran submitted a copy of a note from his physician he had given to his employer, dated March 2013, indicating that the Veteran suffered from PTSD, and should be allowed leave from work, as needed, one to two days at a time.
 
A July 2015 VA treatment note reported that the Veteran was seen for follow up on complaints of anger and irritability, anxiety, flashbacks, depression and poor sleep with nightmares.  It was noted that he lost his job in April 2015 due to being aggressive.

In an August 2015 rating decision, the RO granted an increased evaluation of 50 percent for PTSD, effective August 18, 2015.  

The Veteran was afforded a VA examination in August 2015.  The Veteran reported that he had been married for 12 years, but indicated he was not sure he even had a relationship at the moment.  He noted that he is irritable with his children.  He reported that he does not have the energy to be out as much as he did in the past, although he maintains contact with his parents and brothers.  He stated he did not like to associate with people because he does not want them to know he does not have a job.  The Veteran indicated he stopped working in April 2015 after his employer told him his performance level was declining.  The Veteran reported he spends his time in the basement by himself.  He indicated he has symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  Examination revealed the Veteran had good grooming and hygiene.  His speech was within normal limits.  He had some difficulty with memory testing.  His affect was mildly dysphoric.  After examination, the examiner stated the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted the Veteran endorsed a daily depressed mood, and that he was currently unable to provide for his family.

An August 2015 VA Vocational Rehabilitation Consultation note indicated the Veteran had been out of work since April 2015.  It was noted that the Veteran had an inability to effectively manage his PTSD symptoms on his own in a competitive work environment.  The Veteran reported enjoying sporting activities and that he regularly frequents softball games, but does not engage in many social activities.  The Veteran also reported enjoying visits with his parents.

In a September 2015 Report of General Information, it was noted that the Veteran secured part-time employment.

Having carefully considered the Veteran's lay contentions in light of the evidence of record and the applicable law, the Board finds that the overall evidence shows that the Veteran's disability most closely approximated a 50 percent disability rating for the entire appeal period.  Despite the Veteran's reports of feeling irritable and depressed, the evidence showed that the Veteran was oriented in all spheres and appropriately groomed and dressed, he had an appropriate affect and normal speech, and he was generally functioning satisfactorily.  The Veteran was not found to have impairment in abstract thinking, difficulty in understanding complex commands, or suicidal ideation.  While the January 2010 VA examiner noted that the Veteran complained of obsessive/ritualistic behavior, this did not interfere with routine activities as the Veteran was reported as having no problems with the activities of daily living.  Thus, the severity, frequency, and duration of his symptoms are not consistent with symptomatology associated with a higher rating.  Moreover, he was able to establish and maintain effective social relationships.  Indeed, he reported that he had maintained a relationship with his wife and maintained relationships with his children.  August 2015 VA records show the Veteran reported that although he did not engage in much social activities, he enjoyed sporting activities and regularly frequented softball games.  He enjoyed visiting with his parents when there was time and he was most comfortable with them and in their small town environment.  Prior to August 18, 2015, however, the record does contain evidence that the Veteran had difficulty in establishing and maintaining effective work relationships.  On VA examination in January 2010, the Veteran reported that he tried to not over-react to things, but co-workers had told him that he was short-tempered and impatient, and that co-workers described him as irritable.  On VA examination in March 2013, the Veteran reported that he had been a supervisor at a company for the past 15 years, although he lost his previous job for unprofessional work behavior.  The Veteran submitted a copy of a note from his physician he had given to his employer, dated March 2013, indicating that the Veteran suffered from PTSD, and should be allowed leave from work, as needed, one to two days at a time.  A July 2015 VA treatment record noted that the Veteran lost his job in April 2015 due to being aggressive.  Thus, the Board finds that the Veteran's PTSD symptoms were productive of symptomatology associated with a 50 percent rating. 

The Veteran, however, has not exhibited symptoms indicating occupational and social impairment with deficiencies in most areas.  Instead, the evidence consistently shows that the Veteran's PTSD is not manifested by symptoms such as suicidal ideation, intermittently illogical speech, near continuous panic, spatial disorientation, or neglect of personal appearance.  Indeed, the Veteran was consistently found to be oriented in all spheres and to have no evidence of impairment of thought due to his PTSD.  He did not report suicidal ideation.  He was appropriately dressed and groomed and did not report near-continuous panic.  Furthermore, although the Veteran asserted he lost his job due to aggression, he was able to secure part-time employment in September 2015, and he essentially indicated that he did not consider himself unemployable due to service connected disabilities by withdrawing his claim seeking entitlement to a TDIU.  Indeed, August 2015 Vocational rehabilitation notes show the Veteran has a Bachelor of Science degree in Management, with a minor in computer science.  The examiner noted that the Veteran's inability to effectively manage his PTSD symptoms on his own in a competitive work environment was an obstacle, but the examiner also noted that the Veteran indicated that he was motivated to work.  The Veteran reported that his ideal job would be to work in the field of computer management consistent with his minor in college. He would also love to bring his skills to the VA where he could settle in for retirement.  He dreamt of owning his own company someday.  Thus, the record shows that despite the Veteran's PTSD symptoms, he remains motivated to secure and maintain gainful employment regardless of challenges he may face.  This is consistent with occupational impairment associated with a 50 percent rating.  

Thus, the Board finds that based on the overall record evidence, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms are of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for a 50 percent schedular rating for the entire appeal period. 

C.  Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's service connected symptomatology is fully addressed by the rating criteria under which such disability is rated.  While the record does show that the Veteran has at times associated certain symptoms with his PTSD (e.g., headaches, fatigue, dizziness, light headedness, etc.), these issues have been the subject of separate claims denied in other unappealed rating decisions, and therefore are not before the Board.  See October 2015 rating decision, September 2013 rating decision.  As for blurred vision, the Veteran's treatment records are extensive and do not show a disability of blurred vision clinically related to his PTSD, and the Veteran's intuition of such a relationship is insufficient to constitute an indication of such a relationship to trigger any further duty to assist to substantiate such allegation.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79   (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected PTSD disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the evidence shows that the Veteran's PTSD warrants a 50 percent disability rating, but no higher, for the entire appeal period.  


ORDER

Entitlement to a higher initial rating of 50 percent for PTSD, prior to August 18, 2015, is granted, subject to the law and regulations applicable to the payment of monetary benefits.  

Entitlement to a rating higher than 50 percent for PTSD, from August 18, 2015, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


